                 Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 1 of 35



Manuel D. Gomez (MDG – 6851)
Law Office of Manuel D. Gomez, P.C
225 Broadway Suite 1010
New York, NY, 10007
Tel.: 212-571-2640
Fax.: 212-571-2302
ManuelDGomezesq@gmail.com
Attorney for Plaintiffs



                          ​IN THE UNITED STATES DISTRICT COURT

                            SOUTHERN DISTRICT OF NEW YORK


THOMAS I. FALLON and BRIGITTE
B. FALLON;


        ​Plaintiffs,                  CIVIL No.:

      vs.

MONSANTO COMPANY,                     COMPLAINT;
                                      DEMAND FOR JURY TRIAL

        ​Defendant.
              Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 2 of 35



                                  COMPLAINT

1. In 1970, Defendant Monsanto Company, Inc. discovered the herbicidal properties of
glyphosate and began marketing it in products in 1974 under the brand name Roundup®.
Roundup® is a non-selective herbicide used to kill weeds that commonly compete with growing
of crops. By 2001, glyphosate had become the most-used active ingredient in American
agriculture with 85-90 million of pounds used annually. That number grew to 185 million pounds
by 2007. As of 2013, glyphosate was the world’s most widely used herbicide.

2. Monsanto is a multinational agricultural biotechnology corporation based in St. Louis,
Missouri. It is the world’s leading producer of glyphosate. As of 2009, Monsanto was the world’s
leading producer of seeds, accounting for 27% of the world seed market. The majority of these
seeds are of the Roundup Ready® brand. The stated advantage of Roundup Ready® crops is that
they substantially improve framer’s ability to control weeds, since glyphosate can be sprayed in
the fields during the growing season without harming their crops. In 2010, an estimated 70% of
corn and cotton, and 90% of the soybean fields in the United States were Roundup Ready®.

3. Monsanto’s glyphosate products are registered in 130 countries and approved for use on over
100 different crops.4 They are ubiquitous in the environment. Numerous studies confirm that
glyphosate is found in rivers, streams, and groundwater in agricultural areas where Roundup® is
used. It has been found in food, in the urine of agricultural workers, and even in the urine of urban
dwellers who are not in direct contact with glyphosate.

4. On March 20, 2015, the International Agency for Research on Cancer (“IARC”), an agency of
the World Health Organization (“WHO”), issued an evaluation of several herbicides, including
glyphosate. That evaluation was based, in part, on studies of exposures to glyphosate in several
countries around the world, and it traces the health implications from exposure to glyphosate
since 2001.
              Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 3 of 35



5. On July 29, 2015, IARC issued the formal monograph relating to glyphosate. In that
monograph, the IARC Working Group provides a thorough review of the numerous studies and
data relating to glyphosate exposure in humans.

6. The IARC Working Group classified glyphosate as a Group 2A herbicide, which means that it
is probably carcinogenic to humans. The IARC Working Group concluded that the cancers most
associated with glyphosate exposure are non-Hodgkin lymphoma and other hematopoietic
cancers, including lymphocytic lymphoma/chronic lymphocytic leukemia, B-cell lymphoma, and
multiple myeloma.

7. The IARC evaluation is significant. It confirms what has been believed for years: that
glyphosate is toxic to humans.

8. Nevertheless, Monsanto, since it began selling Roundup®, has represented it as safe to humans
and the environment. Indeed, Monsanto has repeatedly proclaimed and continues to proclaim to
the world, and particularly to United States consumers, that glyphosate-based herbicides,
including Roundup®, create no unreasonable risks to human health or to the environment.

                                 JURISDICTION AND VENUE

9. Federal diversity jurisdiction in this Court is proper under 28 U.S.C. § 1332 because Plaintiffs
are citizen of a different state from the Defendant Monsanto Company’s states of citizenship, and
the aggregate amount in controversy exceeds $75,000, exclusive of interest and costs.

10. This Court has personal jurisdiction over Monsanto under C.C.P. §410, because Monsanto
knows or should have known that its Roundup® products are sold throughout the State of New
York.

11. Monsanto maintains sufficient contacts with the State of New York such that this Court’s
exercise of personal jurisdiction over it does not offend traditional notions of fair play and
substantial justice. Additionally, Monsanto caused the Plaintiff’s tortious injury by acts and
omissions in this judicial district and caused tortious injury in the district by acts and omissions
               Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 4 of 35



outside this district while regularly doing and soliciting business, engaging in a persistent course
of conduct, and deriving substantial revenue from goods used or consumed and services rendered
in this judicial district.

12. Venue is proper within this District under 28 U.S.C. § 1391 because a substantial part of the
events or omissions giving rise to this claim occurred within this judicial District.




                                          THE PARTIES

                                            Plaintiffs

13. Plaintiff Thomas J. Fallon resides in Rockland County, New York. Plaintiff Brigitte B. Fallon
was at all relevant times the lawful spouse of Thomas J. Fallon.

                                             Defendant




14. Defendant Monsanto Company (“Monsanto”) is a Delaware corporation with its headquarters
and principal place of business in St. Louis, Missouri.

15. At all times relevant to this complaint, Monsanto was the entity that discovered the herbicidal
properties of glyphosate and the manufacturer of Roundup®.




                                              FACTS

16. Glyphosate is a broad-spectrum, non-selective herbicide used in a wide variety of herbicidal
products around the world.

17. Plants treated with glyphosate translocate the systemic herbicide to their roots, shoot regions
and fruit, where it interferes with the plant’s ability to form aromatic amino acids necessary for
             Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 5 of 35



protein synthesis. Treated plants generally die within two to three days. Because plants absorb
glyphosate, it cannot be completely removed by washing or peeling produce or by milling,
baking, or brewing grains.

18. For nearly 40 years, farms across the world have used Roundup® without knowing of the
dangers its use poses. That is because when Monsanto first introduced Roundup®, it touted
glyphosate as a technological breakthrough: it could kill almost every weed without causing harm
either to people or to the environment. Of course, history has shown that not to be true. According
to the WHO, the main chemical ingredient of Roundup®— glyphosate—is a probable cause of
cancer. Those most at risk are farm workers and other individuals with workplace exposure to
Roundup®, such as workers in garden centers, nurseries, and landscapers. Agricultural workers
are, once again, victims of corporate greed. Monsanto assured the public that Roundup® was
harmless. In order to prove this, Monsanto championed falsified data and attacked legitimate
studies that revealed its dangers. Monsanto led a prolonged campaign of misinformation to
convince government agencies, farmers and the general population that Roundup® was safe.




The Discovery of Glyphosate and Development of Roundup®




19. The herbicidal properties of glyphosate were discovered in 1970 by Monsanto chemist John
Franz. The first glyphosate-based herbicide was introduced to the market in the mid-1970s under
the brand name Roundup®. 11 From the outset, Monsanto marketed Roundup® as a “safe”
general-purpose herbicide for widespread commercial and consumer use. It still markets
Roundup® as safe today.




Registration of Herbicides under Federal Law
              Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 6 of 35



20. The manufacture, formulation and distribution of herbicides, such as Roundup®, are regulated
under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA” or “Act”), 7 U.S.C. §
136 et seq. FIFRA requires that all pesticides be registered with the Environmental Protection
Agency (“EPA” or “Agency”) prior to their distribution, sale, or use, except as described by the
Act. 7 U.S.C. § 136a(a).

21. Because pesticides are toxic to plants, animals, and humans, at least to some degree, the EPA
requires as part of the registration process, among other things, a variety of tests to evaluate the
potential for exposure to pesticides, toxicity to people and other potential nontarget organisms,
and other adverse effects on the environment. Registration by the EPA, however, is not an
assurance or finding of safety. The determination the Agency must make in registering or
re-registering a product is not that the product is “safe,” but rather that use of the product in
accordance with its label directions “will not generally cause unreasonable adverse effects on the
environment.” 7 U.S.C. § 136a(c)(5)(D).

22. FIFRA defines “unreasonable adverse effects on the environment” to mean “any unreasonable
risk to man or the environment, taking into account the economic, social, and environmental costs
and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus requires EPA to make a
risk/benefit analysis in determining whether a registration should be granted or allowed to
continue to be sold in commerce.

23. The EPA and the State of New York registered Roundup® for distribution, sale, and
manufacture in the United States and the State of New York.

24. FIFRA generally requires that the registrant, Monsanto in the case of Roundup®, conducts the
health and safety testing of pesticide products. The EPA has protocols governing the conduct of
tests required for registration and the laboratory practices that must be followed in conducting
these tests. The data produced by the registrant must be submitted to the EPA for review and
evaluation. The government is not required, nor is it able, however, to perform the product tests
that are required of the manufacturer.
              Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 7 of 35



25. The evaluation of each pesticide product distributed, sold, or manufactured is completed at the
time the product is initially registered. The data necessary for registration of a pesticide has
changed over time. The EPA is now in the process of re-evaluating all pesticide products through
a Congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a1. In order to
reevaluate these pesticides, the EPA is demanding the completion of additional tests and the
submission of data for the EPA’s review and evaluation.

26. In the case of glyphosate, and therefore Roundup®, the EPA had planned on releasing its
preliminary risk assessment —in relation to the reregistration process—no later than July 2015.
The EPA completed its review of glyphosate in early 2015, but it delayed releasing the risk
assessment pending further review in light of the WHO’s health-related findings.




Scientific Fraud Underlying the Marketing and Sale of Glyphosate/Roundup

27. Based on early studies that glyphosate could cause cancer in laboratory animals, the EPA
originally classified glyphosate as ​possibly carcinogenic to humans​ (Group C) in 1985. After
pressure from Monsanto, including contrary studies it provided to the EPA, the EPA changed its
classification to ​evidence of non-carcinogenicity in humans​ (Group E) in 1991. In so classifying
glyphosate, however, the EPA made clear that the designation did not mean the chemical does not
cause cancer: “It should be emphasized, however, that designation of an agent in Group E is
based on the available evidence at the time of evaluation and should not be interpreted as a
definitive conclusion that the agent will not be a carcinogen under any circumstances.”

28. On two occasions, the EPA found that the laboratories hired by Monsanto to test the toxicity
of its Roundup® products for registration purposes committed fraud.

29. In the first instance, Monsanto, in seeking initial registration of Roundup® by EPA, hired
Industrial Bio-Test Laboratories (“IBT”) to perform and evaluate pesticide toxicology studies
              Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 8 of 35



relating to Roundup®. 14 IBT performed about 30 tests on glyphosate and glyphosate-containing
products, including nine of the 15 residue studies needed to register Roundup®.

30. In 1976, the United States Food and Drug Administration (“FDA”) performed an inspection
of IBT that revealed discrepancies between the raw data and the final report relating to the
toxicological impacts of glyphosate. The EPA subsequently audited IBT; it too found the
toxicology studies conducted for the Roundup® herbicide to be invalid. An EPA reviewer stated,
after finding “routine falsification of data” at IBT, that it was “hard to believe the scientific
integrity of the studies when they said they took specimens of the uterus from male rabbits.”

31. Three top executives of IBT were convicted of fraud in 1983.

32. In the second incident of data falsification, Monsanto hired Craven Laboratories in 1991 to
perform pesticide and herbicide studies, including for Roundup®. In that same year, the owner of
Craven Laboratories and three of its employees were indicted, and later convicted, of fraudulent
laboratory practices in the testing of pesticides and herbicides.

33. Despite the falsity of the tests that underlie its registration, within a few years of its launch,
Monsanto was marketing Roundup® in 115 countries.




The Importance of Roundup® to Monsanto’s Market Dominance Profits

34. The success of Roundup® was key to Monsanto’s continued reputation and dominance in the
marketplace. Largely due to the success of Roundup® sales, Monsanto’s agriculture division was
out-performing its chemicals division’s operating income, and that gap increased yearly. But with
its patent for glyphosate expiring in the United States in the year 2000, Monsanto needed a
strategy to maintain its Roundup® market dominance and to ward off impending competition.

35. In response, Monsanto began the development and sale of genetically engineered Roundup
Ready® seeds in 1996. Since Roundup Ready® crops are resistant to glyphosate; farmers can
spray Roundup® onto their fields during the growing season without harming the crop. This
             Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 9 of 35



allowed Monsanto to expand its market for Roundup® even further; by 2000, Monsanto’s
biotechnology seeds were planted on more than 80 million acres worldwide and nearly 70% of
American soybeans were planted from Roundup Ready® seeds. It also secured Monsanto’s
dominant share of the glyphosate/Roundup® market through a marketing strategy that coupled
proprietary Roundup Ready® seeds with continued sales of its Roundup® herbicide.

36. Through a three-pronged strategy of increased production, decreased prices, and by coupling
with Roundup Ready® seeds, Roundup® became Monsanto’s most profitable product. In 2000,
Roundup® accounted for almost $2.8 billion in sales, outselling other herbicides by a margin of
five to one, and accounting for close to half of Monsanto’s revenue.18 Today, glyphosate remains
one of the world's largest herbicides by sales volume.




Monsanto has known for decades that it falsely advertises the safety of Roundup®

37. In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against Monsanto based
on its false and misleading advertising of Roundup ® products. Specifically, the lawsuit
challenged Monsanto’s general representations that its spray-on glyphosate-based herbicides,
including Roundup®, were ​“safer than table salt”​ and ​"practically non-toxic​" to mammals,
birds, and fish. Among the representations the NYAG found deceptive and misleading about the
human and environmental safety of Roundup® are the following:

a) Remember that environmentally friendly Roundup herbicide is biodegradable. It won't build up
in the soil so you can use Roundup with confidence along customers' driveways, sidewalks and
fences ...

b) And remember that Roundup is biodegradable and won't build up in the soil. That will give you
the environmental confidence you need to use Roundup everywhere you've got a weed, brush,
edging or trimming problem.

c) Roundup biodegrades into naturally occurring elements.
             Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 10 of 35



d) Remember that versatile Roundup herbicide stays where you put it. That means there's no
washing or leaching to harm customers' shrubs or other desirable vegetation.

e) This non-residual herbicide will not wash or leach in the soil. It ... stays where you apply it.

f) You can apply Accord with “confidence because it will stay where you put it” it bonds tightly
to soil particles, preventing leaching. Then, soon after application, soil microorganisms
biodegrade Accord into natural products.

g) Glyphosate is less toxic to rats than table salt following acute oral ingestion.

h) Glyphosate's safety margin is much greater than required. It has over a 1,000-fold safety
margin in food and over a 700-fold safety margin for workers who manufacture it or use it.

i) You can feel good about using herbicides by Monsanto. They carry a toxicity category rating of
'practically nontoxic' as it pertains to mammals, birds and fish.

j) “Roundup can be used where kids and pets will play and breaks down into natural material.”
This ad depicts a person with his head in the ground and a pet dog standing in an area which has
been treated with Roundup.




38. On November 19, 1996, Monsanto entered into an Assurance of Discontinuance with NYAG,
in which Monsanto agreed, among other things, “to cease and desist from publishing or
broadcasting any advertisements [in New York] that represent, directly or by implication” that:

a) its glyphosate-containing pesticide products or any component thereof are safe, non-toxic,
harmless or free from risk.

***

b) its glyphosate-containing pesticide products or any component thereof manufactured,
formulated, distributed or sold by Monsanto are biodegradable
              Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 11 of 35



***

c) its glyphosate-containing pesticide products or any component thereof stay where they are
applied under all circumstances and will not move through the environment by any means.

***

d) its glyphosate-containing pesticide products or any component thereof are "good" for the
environment or are "known for their environmental characteristics."

***

e) glyphosate-containing pesticide products or any component thereof are safer or less toxic than
common consumer products other than herbicides;

f) its glyphosate-containing products or any component thereof might be classified as "practically
non-toxic.”

39. Monsanto did not alter its advertising in the same manner in any state other than New York,
and on information and belief still has not done so today.

40. In 2009, France’s highest court ruled that Monsanto had not told the truth about the safety of
Roundup®. The French court affirmed an earlier judgement that Monsanto had falsely advertised
its herbicide Roundup® as “biodegradable” and that it “left the soil clean.”




Classifications and Assessments of Glyphosate

41. The IARC process for the classification of glyphosate followed the stringent procedures for
the evaluation of a chemical agent. Over time, the IARC Monograph program has reviewed 980
agents. Of those reviewed, it has determined 116 agents to be Group 1 (Known Human
Carcinogens); 73 agents to be Group 2A (Probable Human Carcinogens); 287 agents to be Group
             Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 12 of 35



2B (Possible Human Carcinogens); 503 agents to be Group 3 (Not Classified); and one agent to
be Probably Not Carcinogenic.

42. The established procedure for IARC Monograph evaluations is described in the IARC
Programme’s Preamble. 21 Evaluations are performed by panels of international experts, selected
on the basis of their expertise and the absence of actual or apparent conflicts of interest.

43. One year before the Monograph meeting, the meeting is announced and there is a call both for
data and for experts. Eight months before the Monograph meeting, the Working Group
membership is selected and the sections of the Monograph are developed by the Working Group
members. One month prior to the Monograph meeting, the call for data is closed and the various
draft sections are distributed among Working Group members for review and comment. Finally,
at the Monograph meeting, the Working Group finalizes review of all literature, evaluates the
evidence in each category, and completes the overall evaluation. Within two weeks after the
Monograph meeting, the summary of the Working Group findings is published in Lancet
Oncology, and within a year after the meeting, the final Monograph is finalized and published.

44. In assessing an agent, the IARC Working Group reviews the following information: (a)
human, experimental, and mechanistic data; (b) all pertinent epidemiological studies and cancer
bioassays; and (c) representative mechanistic data. The studies must be publicly available and
have sufficient detail for meaningful review, and reviewers cannot be associated with the
underlying study. 45. In March 2015, IARC reassessed glyphosate. The summary published in
The Lancet Oncology reported that glyphosate is a Group 2A agent and probably carcinogenic in
humans.




46. On July 29, 2015, IARC issued its Monograph for glyphosate, Monograph 112. For Volume
112, the volume that assessed glyphosate, a Working Group of 17 experts from 11 countries met
at IARC from March 3–10, 2015 to assess the carcinogenicity of certain herbicides, including
glyphosate. The March meeting culminated nearly a one-year review and preparation by the
IARC Secretariat and the Working Group, including a comprehensive review of the latest
             Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 13 of 35



available scientific evidence. According to published procedures, the Working Group considered
“reports that have been published or accepted for publication in the openly available scientific
literature” as well as “data from governmental reports that are publicly available”.

47. The studies considered the following exposure groups: occupational exposure of farmers and
tree nursery workers in the United States, forestry workers in Canada and Finland and municipal
weed-control workers in the United Kingdom; and para-occupational exposure in farming
families.

48. Glyphosate was identified as the second-most used household herbicide in the United States
for weed control between 2001 and 2007 and the most heavily used herbicide in the world in
2012.

49. Exposure pathways are identified as air (especially during spraying), water, and food.
Community exposure to glyphosate is widespread and found in soil, air, surface water, and
groundwater, as well as in food.

50. The assessment of the IARC Working Group identified several case controls studies of
occupational exposure in the United States, Canada, and Sweden. These studies show a human
health concern from agricultural and other work-related exposure to glyphosate.

51. The IARC Working Group found an increased risk between exposure to glyphosate and
non-Hodgkin lymphoma (“NHL”) and several subtypes of NHL, and the increased risk persisted
after adjustment for other pesticides.

52. The IARC Working Group also found that glyphosate caused DNA and chromosomal damage
in human cells. One study in community residents reported increases in blood markers of
chromosomal damage (micronuclei) after glyphosate formulations were sprayed.

53. In male CD-1 mice, glyphosate induced a positive trend in the incidence of a rare tumor, renal
tubule carcinoma. A second study reported a positive trend for haemangiosarcoma in male mice.
             Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 14 of 35



Glyphosate increased pancreatic islet-cell adenoma in male rats in two studies. A glyphosate
formulation promoted skin tumors in an initiation-promotion study in mice.

54. The IARC Working Group also noted that glyphosate has been detected in the urine of
agricultural workers, indicating absorption. Soil microbes degrade glyphosate to
aminomethylphosphoric acid (AMPA). Blood AMPA detection after exposure suggests intestinal
microbial metabolism in humans.




55. The IARC Working Group further found that glyphosate and glyphosate formulations induced
DNA and chromosomal damage in mammals, and in human and animal cells in utero.

56. The IARC Working Group also noted genotoxic, hormonal, and enzymatic effects in
mammals exposed to glyphosate.22 Essentially, glyphosate inhibits the biosynthesis of aromatic
amino acids, which leads to several metabolic disturbances, including the inhibition of protein and
secondary product biosynthesis and general metabolic disruption.

57. The IARC Working Group also reviewed an Agricultural Health Study, consisting of a
prospective cohort of 57,311 licensed pesticide applicators in Iowa and North Carolina. While this
study differed from others in that it was based on a self-administered questionnaire, the results
support an association between glyphosate exposure and Multiple Myeloma, Hairy Cell Leukemia
(HCL), and Chronic Lymphocytic Leukemia (CLL), in addition to several other cancers.




Other Earlier Findings About Glyphosate’s Dangers to Human Health

58. The EPA has a technical fact sheet, as part of its Drinking Water and Health, National
Primary Drinking Water Regulations publication, relating to glyphosate. This technical fact sheet
predates the IARC March 20, 2015, evaluation. The fact sheet describes the release patterns for
glyphosate as follows:
                 Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 15 of 35




        ​Release Patterns

       Glyphosate is released to the environment in its use as a herbicide for controlling woody and
       herbaceous weeds on forestry, right-of way, cropped and non-cropped sites. These sites may
       be around water and in wetlands.

       It may also be released to the environment during its manufacture, formulation, transport,
       storage, disposal and cleanup, and from spills. Since glyphosate is not a listed chemical in the
       Toxics Release Inventory, data on releases during its manufacture and handling are not
       available.

       Occupational workers and home gardeners may be exposed to glyphosate by inhalation and
       dermal contact during spraying, mixing, and cleanup. They may also be exposed by touching
       soil and plants to which glyphosate was applied. Occupational exposure may also occur
       during glyphosate's manufacture, transport storage, and disposal.




59. In 1995, the Northwest Coalition for Alternatives to Pesticides reported that in California, the
state with the most comprehensive program for reporting of pesticide-caused illness, glyphosate was
the third most commonly-reported cause of pesticide illness among agricultural workers.

​Recent Worldwide Bans on Roundup®/Glyphosate

60. Several countries around the world have instituted bans on the sale of Roundup® and other
glyphosate-containing herbicides, both before and since IARC first announced its assessment for
glyphosate in March 2015, and more countries undoubtedly will follow suit as the dangers of the use
of Roundup® become more widely known. The Netherlands issued a ban on all glyphosate-based
herbicides in April 2014, including Roundup®, which takes effect by the end of 2015. In issuing the
ban, the Dutch Parliament member who introduced the successful legislation stated: “Agricultural
pesticides in user-friendly packaging are sold in abundance to private persons. In garden centers,
                  Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 16 of 35



Roundup® is promoted as harmless, but unsuspecting customers have no idea what the risks of this
product are. Children, in particular, are sensitive to toxic substances and should therefore not be
exposed to it.”

61. The Brazilian Public Prosecutor in the Federal District requested that the Brazilian Justice
Department suspend the use of glyphosate.

62. France banned the private sale of Roundup® and glyphosate following the IARC assessment for
Glyphosate.

63. Bermuda banned both the private and commercial sale of glyphosates, including Roundup®. The
Bermuda government explained its ban as follows: “Following a recent scientific study carried out by
a leading cancer agency, the importation of weed spray ‘Roundup’ has been suspended.”

64. The Sri Lankan government banned the private and commercial use of glyphosates, particularly
out of concern that Glyphosate has been linked to fatal kidney disease in agricultural workers.




65. The government of Columbia announced its ban on using Roundup® and glyphosate to destroy
illegal plantations of coca, the raw ingredient for cocaine, because of the WHO’s finding that
glyphosate is probably carcinogenic.




Plaintiff’s Exposure to Roundup®

66. Plaintiff Thomas J. Fallon used Roundup extensively in his garden in Palisades, New York until
2016.

67. Following this exposure to Roundup, Mr. Fallon was diagnosed in 2016 with non-Hodgkin
lymphoma and leukemia.
                  Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 17 of 35



68. As a result of this illness, Mr. Fallon underwent chemotherapy and other treatment and has had
his life irreversibly altered.




                                              CLAIM ONE

                                 STRICT LIABILITY (DESIGN DEFECT)




69. Plaintiff incorporates by reference each and every allegation set forth in the preceding paragraphs
as if fully stated herein.

70. Plaintiff brings this strict liability claim against Defendant for defective design.

71. At all times relevant to this litigation, Defendant engaged in the business of testing, developing,
designing, manufacturing, marketing, selling, distributing, and promoting Roundup® products, which
are defective and unreasonably dangerous to consumers, including Plaintiff, thereby placing
Roundup® products into the stream of commerce. These actions were under the ultimate control and
supervision of Defendant. At all times relevant to this litigation, Defendant designed, researched,
developed, manufactured, produced, tested, assembled, labeled, advertised, promoted, marketed, sold,
and distributed the Roundup® products used by the Plaintiff, as described above.




72. At all times relevant to this litigation, Defendant’s Roundup® products were manufactured,
designed, and labeled in an unsafe, defective, and inherently dangerous manner that was dangerous
for use by or exposure to the public, and, in particular, the Plaintiff.

73. At all times relevant to this litigation, Defendant’s Roundup® products reached the intended
consumers, handlers, and users or other persons coming into contact with these products in New York
                Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 18 of 35



and throughout the United States, including Plaintiff, without substantial change in their condition as
designed, manufactured, sold, distributed, labeled, and marketed by Defendant.

74. Defendant’s Roundup® products, as researched, tested, developed, designed, licensed,
manufactured, packaged, labeled, distributed, sold, and marketed by Defendant were defective in
design and formulation in that when they left the hands of the Defendant’s manufacturers and/or
suppliers, they were unreasonably dangerous and dangerous to an extent beyond that which an
ordinary consumer would contemplate.

75. Defendant’s Roundup® products, as researched, tested, developed, designed, licensed,
manufactured, packaged, labeled, distributed, sold, and marketed by Defendant were defective in
design and formulation in that when they left the hands of Defendant’s manufacturers and/or
suppliers, the foreseeable risks exceeded the alleged benefits associated with their design and
formulation.

76. At all times relevant to this action, Defendant knew or had reason to know that its Roundup®
products were defective and were inherently dangerous and unsafe when used in the manner
instructed and provided by Defendant.

77. Therefore, at all times relevant to this litigation, Defendant’s Roundup® products, as researched,
tested, developed, designed, licensed, manufactured, packaged, labeled, distributed, sold and
marketed by Defendant were defective in design and formulation, in one or more of the following
ways:

a. When placed in the stream of commerce, Defendant’s Roundup® products were defective in design
and formulation, and, consequently, dangerous to an extent beyond that which an ordinary consumer
would contemplate.

b. When placed in the stream of commerce, Defendant’s Roundup® products were unreasonably
dangerous in that they were hazardous and posed a grave risk of cancer and other serious illnesses
when used in a reasonably anticipated manner.
                 Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 19 of 35



c. When placed in the stream of commerce, Defendant’s Roundup® products contained unreasonably
dangerous design defects and were not reasonably safe when used in a reasonably anticipated or
intended manner.

d. Defendant did not sufficiently test, investigate, or study its Roundup® products and, specifically,
the active ingredient glyphosate.

e. Exposure to Roundup® and glyphosate-containing products presents a risk of harmful side effects
that outweigh any potential utility stemming from the use of the herbicide.

f. Defendant knew or should have known at the time of marketing its Roundup® products that
exposure to Roundup® and specifically, its active ingredient glyphosate, could result in cancer and
other severe illnesses and injuries.

g. Defendant did not conduct adequate post-marketing surveillance of its Roundup® products.

h. Defendant could have employed safer alternative designs and formulations.




78. Plaintiff was exposed to Defendant’s Roundup® products in the course of his garden, as
described above, without knowledge of their dangerous characteristics.

79. At all times relevant to this litigation, Plaintiff used and/or was exposed to the use of Defendant’s
Roundup® products in an intended or reasonably foreseeable manner without knowledge of their
dangerous characteristics.

80. Plaintiff could not have reasonably discovered the defects and risks associated with Roundup® or
glyphosate-containing products before or at the time of exposure.

81. The harm caused by Defendant’s Roundup® products far outweighed their benefit, rendering
Defendant’s products dangerous to an extent beyond that which an ordinary consumer would
contemplate. Defendant’s Roundup® products were and are more dangerous than alternative products
and Defendant could have designed its Roundup® products to make them less dangerous. Indeed, at
                  Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 20 of 35



the time that Defendant designed its Roundup® products, the state of the industry’s scientific
knowledge was such that a less risky design or formulation was attainable.




82. At the time Roundup® products left Defendant’s control, there was a practical, technically
feasible and safer alternative design that would have prevented the harm without substantially
impairing the reasonably anticipated or intended function of Defendant’s herbicides.

83. Defendant’s defective design of its Roundup® products was willful, wanton, fraudulent,
malicious, and conducted with reckless disregard for the health and safety of users of the Roundup®
products, including the Plaintiff herein.

84. Therefore, as a result of the unreasonably dangerous condition of its Roundup® products,
Defendant is strictly liable to Plaintiff.

85. The defects in Defendant’s Roundup® products were substantial and contributing factors in
causing Plaintiff’s grave injuries, and, but for Defendant’s misconduct and omissions, Plaintiff would
not have sustained her injuries.

86. Defendant’s conduct, as described above, was reckless. Defendant risked the lives of consumers
and users of its products, including Plaintiff, with knowledge of the safety problems associated with
Roundup® and glyphosate-containing products, and suppressed this knowledge from the general
public. Defendant made conscious decisions not to redesign, warn, or inform the unsuspecting public.
Defendant’s reckless conduct warrants an award of punitive damages.

87. As a direct and proximate result of Defendant placing its defective Roundup® products into the
stream of commerce, Plaintiff has suffered and continues to suffer grave injuries, and has endured
physical pain and discomfort, as well as economic hardship, including considerable financial
expenses for medical care and treatment. Plaintiff will continue to incur these expenses in the future.

88. WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s favor
for compensatory and punitive damages, together with interest, costs herein incurred, attorneys’ fees,
                  Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 21 of 35



and all such other and further relief as this Court deems just and proper. Plaintiff also demands a jury
trial on the issues contained herein.




                                              CLAIM TWO

                             STRICT LIABILITY (FAILURE TO WARN)

89. Plaintiff incorporates by reference each and every allegation set forth in the preceding paragraphs
as if fully stated herein.

90. Plaintiff brings this strict liability claim against Defendant for failure to warn.

91. At all times relevant to this litigation, Defendant engaged in the business of testing, developing,
designing, manufacturing, marketing, selling, distributing, and promoting Roundup® products, which
are defective and unreasonably dangerous to consumers, including Plaintiff, because they do not
contain adequate warnings or instructions concerning the dangerous characteristics of Roundup® and
specifically, the active ingredient glyphosate. These actions were under the ultimate control and
supervision of Defendant.

92. Defendant researched, developed, designed, tested, manufactured, inspected, labeled, distributed,
marketed, promoted, sold, and otherwise released into the stream of commerce its Roundup®
products, and in the course of same, directly advertised or marketed the products to consumers and
end users, including the Plaintiff, Plaintiff’s employer, Plaintiff’s coworkers, and persons responsible
for consumers (such as employers), and therefore had a duty to warn of the risks associated with the
use of Roundup® and glyphosate-containing products.

93. At all times relevant to this litigation, Defendant had a duty to properly test, develop, design,
manufacture, inspect, package, label, market, promote, sell, distribute, maintain supply, provide
proper warnings, and take such steps as necessary to ensure that its Roundup® products did not cause
users and consumers to suffer from unreasonable and dangerous risks. Defendant had a continuing
duty to warn the Plaintiff of the dangers associated with Roundup® use and exposure. Defendant, as
                  Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 22 of 35



manufacturer, seller, or distributor of chemical herbicides is held to the knowledge of an expert in the
field.

94. At the time of manufacture, Defendant could have provided the warnings or instructions
regarding the full and complete risks of Roundup® and glyphosate-containing products because it
knew or should have known of the unreasonable risks of harm associated with the use of and/or
exposure to such products.

95. At all times relevant to this litigation, Defendant failed to investigate, study, test, or promote the
safety or to minimize the dangers to users and consumers of its products and to those who would
foreseeably use or be harmed by Defendant’s herbicides, including Plaintiff.

96. Despite the fact that Defendant knew or should have known that Roundup® posed a grave risk of
harm, it failed to exercise reasonable care to warn of the dangerous risks associated with use and
exposure. The dangerous propensities of its products and the carcinogenic characteristics of
glyphosate, as described above, were known to Defendant, or scientifically knowable to Defendant
through appropriate research and testing by known methods, at the time it distributed, supplied, or
sold the product, and not known to end users and consumers, such as Plaintiff.



97. Defendant knew or should have known that its products created significant risks of serious bodily
harm to consumers, as alleged herein, and Defendant failed to adequately warn consumers and
reasonably foreseeable users of the risks of exposure to its products. Defendant has wrongfully
concealed information concerning the dangerous nature of Roundup® and its active ingredient
glyphosate, and further made false and/or misleading statements concerning the safety of Roundup®
and glyphosate.

98. At all times relevant to this litigation, Defendant’s Roundup® products reached the intended
consumers, handlers, and users or other persons coming into contact with these products in New York
and throughout the United States, including Plaintiff, without substantial change in their condition as
designed, manufactured, sold, distributed, labeled, and marketed by Defendant.
                 Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 23 of 35



99. Plaintiff was exposed to Defendant’s Roundup® products in the course in his garden, as described
above, without knowledge of their dangerous characteristics.

100. At all times relevant to this litigation, Plaintiff used and/or was exposed to the use of
Defendant’s Roundup® products in their intended or reasonably foreseeable manner without
knowledge of their dangerous characteristics.

101. Plaintiff could not have reasonably discovered the defects and risks associated with Roundup®
or glyphosate-containing products prior to or at the time of Plaintiff’s exposure. Plaintiff relied upon
the skill, superior knowledge, and judgment of Defendant.

102. Defendant knew or should have known that the minimal warnings disseminated with its
Roundup® products were inadequate, but they failed to communicate adequate information on the
dangers and safe use/exposure and failed to communicate warnings and instructions that were
appropriate and adequate to render the products safe for their ordinary, intended and reasonably
foreseeable uses, including agricultural and landscaping applications.

103. The information that Defendant did provide or communicate failed to contain relevant warnings,
hazards, and precautions that would have enabled horticultural workers such as Plaintiff to utilize the
products safely and with adequate protection. Instead, Defendant disseminated information that was
inaccurate, false, and misleading and which failed to communicate accurately or adequately the
comparative severity, duration, and extent of the risk of injuries with use of and/or exposure to
Roundup® and glyphosate; continued to aggressively promote the efficacy of its products, even after
it knew or should have known of the unreasonable risks from use or exposure; and concealed,
downplayed, or otherwise suppressed, through aggressive marketing and promotion, any information
or research about the risks and dangers of exposure to Roundup® and glyphosate.
                 Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 24 of 35



104. To this day, Defendant has failed to adequately and accurately warn of the true risks of
Plaintiff’s injuries associated with the use of and exposure to Roundup® and its active ingredient
glyphosate, a probable carcinogen.

105. As a result of their inadequate warnings, Defendant’s Roundup® products were defective and
unreasonably dangerous when they left the possession and/or control of Defendant, were distributed
by Defendant, and used by Plaintiff.

106. Defendant is liable to Plaintiff for injuries caused by its negligent or willful failure, as described
above, to provide adequate warnings or other clinically relevant information and data regarding the
appropriate use of its products and the risks associated with the use of or exposure to Roundup® and
glyphosate.

107. The defects in Defendant’s Roundup® products were substantial and contributing factors in
causing Plaintiff’s injuries, and, but for Defendant’s misconduct and omissions, Plaintiff would not
have sustained their injuries.

108. Had Defendant provided adequate warnings and instructions and properly disclosed and
disseminated the risks associated with its Roundup® products, Plaintiff could have avoided the risk
of developing injuries as alleged herein and the company who employed Plaintiff could have obtained
alternative herbicides.

110. As a direct and proximate result of Defendant placing its defective Roundup® products into the
stream of commerce, Plaintiff has suffered and continues to suffer severe injuries, and has endured
physical pain and discomfort, as well as economic hardship, including considerable financial
expenses for medical care and treatment. Plaintiff will continue to incur these expenses in the future.

111. WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s favor
for compensatory and punitive damages, together with interest, costs herein incurred, attorneys’ fees,
and all such other and further relief as this Court deems just and proper. Plaintiff also demands a jury
trial on the issues contained herein.
                 Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 25 of 35




                                           CLAIM THREE

                                            NEGLIGENCE

112. Plaintiff incorporates by reference each and every allegation set forth in the preceding
paragraphs as if fully stated herein.

113. Defendant, directly or indirectly, caused Roundup® products to be sold, distributed, packaged,
labeled, marketed, promoted, and/or used by Plaintiff.

114. At all times relevant to this litigation, Defendant had a duty to exercise reasonable care in the
design, research, manufacture, marketing, advertisement, supply, promotion, packaging, sale, and
distribution of its Roundup® products, including the duty to take all reasonable steps necessary to
manufacture, promote, and/or sell a product that was not unreasonably dangerous to consumers and
users of the product.

115. At all times relevant to this litigation, Defendant had a duty to exercise reasonable care in the
marketing, advertisement, and sale of the Roundup® products. Defendant’s duty of care owed to
consumers and the general public included providing accurate, true, and correct information
concerning the risks of using Roundup® and appropriate, complete, and accurate warnings
concerning the potential adverse effects of exposure to Roundup®, and, in particular, its active
ingredient glyphosate.

116. At all times relevant to this litigation, Defendant knew or, in the exercise of reasonable care,
should have known of the hazards and dangers of Roundup® and specifically, the carcinogenic
properties of the chemical glyphosate.

117. Accordingly, at all times relevant to this litigation, Defendant knew or, in the exercise of
reasonable care, should have known that use of or exposure to its Roundup® products could cause or
be associated with Plaintiff’s injuries and thus created a dangerous and unreasonable risk of injury to
the users of these products, including Plaintiff. Defendant also knew or, in the exercise of reasonable
                 Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 26 of 35



care, should have known that users and consumers of Roundup® were unaware of the risks and the
magnitude of the risks associated with use of and/or exposure to Roundup® and
glyphosate-containing products.

118. As such, Defendant breached its duty of reasonable care and failed to exercise ordinary care in
the design, research, development, manufacture, testing, marketing, supply, promotion,
advertisement, packaging, sale, and distribution of its Roundup® products, in that Defendant
manufactured and produced defective herbicides containing the chemical glyphosate, knew or had
reason to know of the defects inherent in its products, knew or had reason to know that a user’s or
consumer’s exposure to the products created a significant risk of harm and unreasonably dangerous
side effects, and failed to prevent or adequately warn of these risks and injuries.




119. Despite its ability and means to investigate, study, and test its products and to provide adequate
warnings, Defendant has failed to do so. Indeed, Defendant has wrongfully concealed information
and has further made false and/or misleading statements concerning the safety and/or exposure to
Roundup® and glyphosate.

120. Defendant’s negligence included:

a. Manufacturing, producing, promoting, formulating, creating, developing, designing, selling, and/or
distributing its Roundup® products without thorough and adequate pre- and post-market testing;

b. Manufacturing, producing, promoting, formulating, creating, developing, designing, selling, and/or
distributing Roundup® while negligently and/or intentionally concealing and failing to disclose the
results of trials, tests, and studies of exposure to glyphosate, and, consequently, the risk of serious
harm associated with human use of and exposure to Roundup®;

c. Failing to undertake sufficient studies and conduct necessary tests to determine whether or not
Roundup® products and glyphosate-containing products were safe for their intended use in
agriculture and horticulture;
                 Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 27 of 35



d. Failing to use reasonable and prudent care in the design, research, manufacture, and development
of Roundup® products so as to avoid the risk of serious harm associated with the prevalent use of
Roundup®/glyphosate as an herbicide;

e. Failing to design and manufacture Roundup® products so as to ensure they were at least as safe
and effective as other herbicides on the market;

f. Failing to provide adequate instructions, guidelines, and safety precautions to those persons who
Defendant could reasonably foresee would use and be exposed to its Roundup® products;

g. Failing to disclose to Plaintiff, users/consumers, and the general public that use of and exposure to
Roundup® presented severe risks of cancer and other grave illnesses;

h. Failing to warn Plaintiff, consumers, and the general public that the product’s risk of harm was
unreasonable and that there were safer and effective alternative herbicides available to Plaintiff and
other consumers;

i. Systematically suppressing or downplaying contrary evidence about the risks, incidence, and
prevalence of the side effects of Roundup® and glyphosate-containing products;

j. Representing that its Roundup® products were safe for their intended use when, in fact, Defendant
knew or should have known that the products were not safe for their intended purpose;

k. Declining to make or propose any changes to Roundup® products’ labeling or other promotional
materials that would alert the consumers and the general public of the risks of Roundup® and
glyphosate;

l. Advertising, marketing, and recommending the use of the Roundup® products, while concealing
and failing to disclose or warn of the dangers known by Defendant to be associated with or caused by
the use of or exposure to Roundup® and glyphosate;
                 Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 28 of 35



m. Continuing to disseminate information to its consumers, which indicates or implies that
Defendant’s Roundup® products are not unsafe for use in the agricultural and horticultural industries;
and

n. Continuing the manufacture and sale of its products with the knowledge that the products were
unreasonably unsafe and dangerous.




121. Defendant knew and/or should have known that it was foreseeable that consumers such as
Plaintiff would suffer injuries as a result of Defendant’s failure to exercise ordinary care in the
manufacturing, marketing, labeling, distribution, and sale of Roundup®.

122. Plaintiff did not know the nature and extent of the injuries that could result from the intended use
of and/or exposure to Roundup® or its active ingredient glyphosate.

123. Defendant’s negligence was the proximate cause of the injuries, harm, and economic losses that
Plaintiff suffered, and will continue to suffer, as described herein.

124. Defendant’s conduct, as described above, was reckless. Defendant regularly risks the lives of
consumers and users of their products, including Plaintiff, with full knowledge of the dangers of its
products. Defendant has made conscious decisions not to redesign, re-label, warn, or inform the
unsuspecting public, including Plaintiff. Defendant’s reckless conduct therefore warrants an award of
punitive damages.

125. As a proximate result of Defendant’s wrongful acts and omissions in placing its defective
Roundup® products into the stream of commerce without adequate warnings of the hazardous and
carcinogenic nature of glyphosate, Plaintiff has suffered and continues to suffer severe and permanent
physical and emotional injuries. Plaintiff has endured pain and suffering, has suffered economic
losses (including significant expenses for medical care and treatment) and will continue to incur these
expenses in the future.
                 Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 29 of 35



126. WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s favor
for compensatory and punitive damages, together with interest, costs herein incurred, attorneys’ fees,
and all such other and further relief as this Court deems just and proper. Plaintiff also demands a jury
trial on the issues contained herein.




                                            CLAIM FOUR

                              BREACH OF EXPRESS WARRANTIES




127. Plaintiff incorporates by reference each and every allegation set forth in the preceding
paragraphs as if fully stated herein.

128. At all times relevant to this litigation, Defendant engaged in the business of testing, developing,
designing, manufacturing, marketing, selling, distributing, and promoting its Roundup® products,
which are defective and unreasonably dangerous to consumers, including Plaintiff, thereby placing
Roundup® products into the stream of commerce. These actions were under the ultimate control and
supervision of Defendant.

129. Before the time that Plaintiff was exposed to the use of aforementioned Roundup® products,
Defendant impliedly warranted to its consumers-including Plaintiff- that its Roundup® products were
of merchantable quality and safe and fit for the use for which they were intended; specifically, as
horticultural herbicides.

130. Defendant, however, failed to disclosed that Roundup® has dangerous propensities when used
as intended and that the use of and/or exposure to Roundup® and glyphosate-containing products
carries an increased risk of developing severe injuries, including Plaintiff’s injuries.
                 Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 30 of 35



131. Plaintiff reasonably relied upon the skill, superior knowledge and judgment of Defendant and
upon its implied warranties that the Roundup® products were of merchantable quality and fit for their
intended purpose or use.




132. Upon information and belief, Plaintiff was at all relevant times in privity with the Defendant.

133. Plaintiff is the intended third-party beneficiaries of implied warranties made by Defendant to the
purchasers of its horticultural herbicides, and as such plaintiff is entitled to assert this claim.

134. The Roundup® products were expected to reach and did in fact reach consumers and users,
including Plaintiff, without substantial change in the condition in which they were manufactured and
sold by Defendant.

135. At all times relevant to this litigation, Defendant was aware that consumers and users of its
products, including Plaintiff, would use Roundup® products as marketed by Defendant, which is to
say that Plaintiff was a foreseeable user of Roundup®.

136. Defendant intended that its Roundup® products be used in the manner in which Plaintiff in fact
used them and Defendant impliedly warranted each product to be merchantable quality, safe, and fit
for this use, despite the fact that Roundup® was not adequately tested or researched.

137. In reliance upon Defendant’s implied warranty, Plaintiff used Roundup® as instructed and
labeled and in the foreseeable manner intended, recommended, promoted and marketed by
Defendant.

138. Plaintiff could not have reasonably discovered or known of the risks of serious injury associated
with Roundup® or glyphosate.

139. Defendant breached its implied warranty to Plaintiff in that its Roundup® products were not of
merchantable quality, safe, or fit for their intended use, or adequately tested. Roundup® has
                 Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 31 of 35



dangerous propensities when used as intended and can cause serious injuries, including those injuries
complained of herein.

140. The harm caused by Defendant’s Roundup® products far outweighed their benefit, rendering the
products more dangerous than an ordinary consumer or user would expect and more dangerous than
alternative products.

141. As a direct and proximate result of Defendant’s wrongful acts and omissions Plaintiff has
suffered severe and permanent physical and emotional injuries. Plaintiff had endured pain and
suffering, have suffered economic loss (including significant expenses for medical care and
treatment) and will continue to incur these expenses in the future.




142. WHEREFORE, Plaintiff respectfully requests that this Court enter judgment in Plaintiff’s favor
for compensatory and punitive damages, together with interest, costs herein incurred, attorneys’ fees,
and all such other and further relief as this Court deems just and proper. Plaintiff also demands a jury
trial on the issues contained herein.




                                            CLAIM FIVE

                              BREACH OF IMPLIED WARRANTIES

143. Plaintiff incorporates by reference each and every allegation set forth in the preceding
paragraphs as if fully stated herein.

144. The law imposes a duty on Monsanto to be responsible in the event the product sold, namely
Roundup, is fit for the use and purposes intended.

145. Defendant breached its contractually assumed implied warranty by supplying a product that
caused Mr. Fallon non-Hodgkin lymphoma and related injuries.
                 Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 32 of 35



146. Any warranty disclaimer or limitation of liability clause offered by Defendant for a product as
dangerous as Roundup would be unconscionable and unenforceable by law.




                                              CLAIM SIX

                                        LOSS OF CONSORTIUM




147. Plaintiffs incorporate by reference each and every allegation set forth in the preceding
paragraphs as if fully stated herein.

148. Plaintiffs were married at the time of Mr. Fallon injuries, and Mrs. Fallon was entitled to her
comfort, care, affection, companionship, services, society, advice, guidance, counsel and consortium.

149. As a direct and proximate result of one or more of those wrongful acts or omissions of the
Defendants described above, Mrs. Fallon has been and will be deprived of Mr. Fallon’s comfort, care
affection, companionship, services, society, advice, guidance, counsel and consortium.

150. Plaintiff’s demand judgment against Defendants for compensatory, treble, and punitive damages,
together with interest, cost of suits, attorneys’ fees, and all such other relief as the Court deems
proper.




                                            COUNT SEVEN

                                        PUNITIVE DAMAGES




151. Plaintiffs repeat and reiterate the allegations previously set forth herein.
                 Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 33 of 35



152. At all times material hereto, the Defendants knew or should have known that the subject product
was inherently dangerous with respect to its health risks.

153. At all times material hereto, the Defendants knew or should have known that the subject product
was inherently dangerous with respects to its health risks.

154. Defendants’ misrepresentations included knowingly withholding material information from the
pubic, including the Plaintiffs herein, concerning the safety of the subject product.

155. At all times material hereto, the Defendants knew and recklessly disregarded the fact that human
exposure to Roundup can and does cause health hazards, including non-Hodgkin lymphoma.

156. Notwithstanding the foregoing, the Defendants continued to aggressively market and apply the
subject product without disclosing the aforesaid risks.

157. Defendants knew of the subject product’s defective and unreasonably dangerous nature, as set
forth herein, but continued to design, develop, manufacture, market, distribute, sell, and apply it so as
to maximize sales and profits at the expense of the health and safety of the public including the
Plaintiffs herein, in conscious and/or negligent disregard of the foreseeable harm caused by Roundup.




158. The Defendants intentionally concealed and/or recklessly failed to disclose to the public,
including the Plaintiffs herein, the potentially life-threatening hazards of Roundup in order to ensure
continued and increased sales.

159. The Defendants’ intentional and/or reckless failure to disclose information deprived the
Plaintiffs of necessary information to enable Plaintiffs to weigh the true risks of using or being
exposed to subject product against its benefits.

160. As a direct and proximate result of the Defendants’ conscious and deliberate disregard for the
rights and safety of consumers such as the plaintiffs, Plaintiffs suffered severe and permanent
physical injuries. The plaintiffs have endured substantial pain and suffering and have undergone
                 Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 34 of 35



extensive medical and surgical procedures. Plaintiffs have incurred significant expenses for medical
care and treatment, and will continue to incur such expenses in the future. The Plaintiffs have lost
past earnings and have suffered a loss of earning capacity. The Plaintiffs have suffered and will
continue to suffer economic loss, and have otherwise been physically, emotionally, and economically
injured. The Plaintiffs injuries and damages are permanent and will continue into the future.

161. The aforesaid conduct of the Defendants was committed with knowing, conscious, and
deliberate disregard for the rights and safety of consumers, including the Plaintiffs herein, thereby
entitling the Plaintiffs to punitive damages in an amount appropriate to punish the Defendants and
deter them from similar conduct in the future.




                                LIMITATION ON ALLEGATIONS




162. The allegations in this pleading are made pursuant to New York law. To the extend New York
law imposes a duty or obligation on the Defendants exceeds those required by federal law, Plaintiffs
do not assert such claims. All claims asserted herein run parallel to federal law, i.e., the Defendant’s
violations of New York law were also violations of federal law. Had Defendant honestly complied
with New York law, it would also have complied with federal law.

163. Additionally, Plaintiffs’ claims do not seek to enforce federal law. These claims are brought
under New York law, notwithstanding the fact that such claims run parallel to federal law.

164. As alleged in this pleading, the Defendant violated U.S.C 136j and 40 C.F.R 156.10(s)(5) by
distributing Roundup, which was misbranded pursuant to 7 U.S.C. 136(g). Federal law specifically
prohibits the distribution of a misbranded herbicide.




                               PRAYER FOR RELIEF
                 Case 1:19-cv-10659 Document 1 Filed 11/18/19 Page 35 of 35



WHEREFORE, Plaintiffs request that the Court enter judgment in their favor and against Monsanto,
awarding as follows:
A. compensatory damages in an amount to be proven at trial;
B. punitive damages;
C. costs including reasonable attorneys’ fees, court costs, and other litigation expenses; and
D. any other relief the Court may deem just and proper.




                                                     Respectfully submitted,


                                                     /s/ Manuel D. Gomez​_______________
                                                     Manuel D. Gomez (MDG – 6851)
                                                     Law Office of Manuel D. Gomez, P.C
                                                     225 Broadway Suite 1010
                                                     New York, NY, 10007
                                                     Tel.: 212-571-2640
                                                     Fax.: 212-571-2302
                                                     ManuelDGomezesq@gmail.com

                                                     Attorney for Plaintiffs
